Name: Commission Regulation (EEC) No 2096/88 of 14 July 1988 temporarily suspending the sale of butter from public stocks under Regulation (EEC) No 2315/76
 Type: Regulation
 Subject Matter: distributive trades;  processed agricultural produce;  trade policy;  competition;  marketing
 Date Published: nan

 No L 184/ 18 Official Journal of the European Communities 15. 7. 88 COMMISSION REGULATION (EEC) No 2096/88 of 14 July 1988 temporarily suspending the sale of butter from public stocks under Regulation (EEC) No 2315/76 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1109/88 (2), and in particular Article 6 (7) thereof, Whereas Commission Regulation (EEC) No 2315/76 of 24 September 1976 on the sale of butter from public stocks (3), as last amended by Regulation (EEC) No 442/88 (4), provides for the sale of butter at a price equal to the purchase price applied by the intervention agency, plus an amount of 1 ECU per 100 kilograms ; whereas, in view of the measures for the sale of butter at a reduced price, the butter market will have sufficient supplies during the next few months ; whereas sales under Regulation (EEC) No 2315/76 should thereof be suspended, in order to avoid disturbances on the market ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The sale of butter under Regulation (EEC) No 2315/76 is hereby suspended. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 July 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28 . 6. 1968, p. 13 . 0 OJ No L 110, 29. 4. 1988, p . 27. 0 OJ No L 261 , 25. 9 . 1976, p. 12. 0 OJ No L 45, 18 . 2. 1988, p . 25.